Citation Nr: 1123987	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  99-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent from December 23, 1996, for residuals of neck strain with myofascial pain syndrome involving the neck, upper back, and shoulder blade areas.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1961 to November 1969; from March 1971 to March 1974; and from October 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Initially, the Board notes that by way of a written statement received at the Board in December 2008, the Veteran indicated that he wished to withdraw from appeal a claim for a rating in excess of 50 percent for post-concussive headaches, and a claim for a compensable evaluation for tendonitis of the left elbow and wrist.  These issues are therefore no longer before the Board.

The Veteran is service connected for left shoulder rotator cuff syndrome with degenerative osteoarthritis of the acromioclavicular joint.  The symptomatology of the Veteran's left shoulder rotator cuff syndrome includes complaints of pain, increasing with repetitive movement during abduction, and during external rotation, and painful movement with full range of motion.  See June 2003 VA examination.  Although the Veteran's cervical spine disability has been characterized as residuals of neck strain with myofascial pain syndrome involving the neck, upper back, and shoulder blade areas, the Board finds that it would be pyramiding to evaluate the Veteran's shoulder symptoms as part of his residuals of neck strain because the service-connected symptomatology pertaining to the left shoulder has been rated separately.  (See 38 C.F.R. § 4.14 (2010), noting that an evaluation of the same disability impairment under another diagnostic code is pyramiding, which is to be avoided.)  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Veteran's symptoms of pain on shoulder range of motion were evaluated as part of his service-connected left shoulder rotator cuff syndrome under diagnostic code 5010, arthritis due to trauma; therefore, to also evaluate the same symptoms under another set of rating criteria would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2010).  See id.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As the issue currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating, the Board has characterized the issue as set forth on the title page, for a higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection-in this case, December 23, 1996.


FINDINGS OF FACT

1.  Before March 25, 2009, the Veteran's neck disability with myofascial pain syndrome was manifested by painful but full range of motion.  He had forward flexion of the cervical spine to 45 degrees with pain beginning at 30 degrees, equating to slight limitation of motion; there was no evidence of moderate recurring attacks of intervertebral disc syndrome (IVDS) or incapacitating episodes with bed rest prescribed by a physician; no separately ratable neurologic abnormality was shown.

2.  Since March 25, 2009, the Veteran's neck disability with myofascial pain syndrome has been manifested by significant loss of motion of extension with repeated repetitions of cervical extension, including fatigability in flexion through extension and in lateral rotation in both directions, all of which equates to moderate limitation of motion.  There is no evidence of forward flexion of the cervical spine 15 degrees or less, severe recurring attacks of IVDS, or incapacitating episodes with bed rest prescribed by a physician; no separately ratable neurologic abnormality has been shown.


CONCLUSIONS OF LAW

1.  Prior to March 25, 2009, the criteria for an initial rating greater than 10 percent for the Veteran's neck disability with myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243 (2010).  

2.  Since March 25, 2009, the criteria for a 20 percent rating for neck disability with myofascial pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in September 2002 and April 2006.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically, regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to a higher initial rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Although the Veteran was not apprised of the criteria for assigning disability ratings or for award of an effective date, the United States Court of Appeals for Veterans Claims (Court) has held that once a decision awarding VA benefits, a disability rating, and an effective date has been made, as is the case here, VCAA notice has served its purpose, and its application is no longer required because the claim has already been substantiated.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490. (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA medical records, and secured examinations in furtherance of his claim.  VA examinations with respect to the issue on appeal were obtained in June 2003, November 2006 and March 2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are collectively adequate, as they were predicated on consideration of the VA medical records in the Veteran's claims file, addressed the pertinent evidence of record, considered the Veteran's statements regarding the severity of his disability and provided information necessary to apply the relevant diagnostic codes pertaining to the Veteran's residuals of neck strain with myofascial pain syndrome involving the neck, upper back, and shoulder blade areas.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II. Background

Records dated from 1996 forward show that the Veteran was followed for varied complaints, some related to his left shoulder and to headaches.  At times, he also complained of neck and upper back pain.  A general medical examination was conducted by VA in February 1997 and assessments of headache, weakness of the left hand, shoulder pain, depression, pain in the legs, and a history of hernia repair were made.  Examination of the cervical spine revealed "good range of movement."  

The Veteran was afforded a VA examination specifically related to the issue at hand in June 2003.  At this examination, the VA examiner noted pain on palpation of C5-C6, but there was full range of motion in the cervical spine.  The Veteran had pain from flexion of 30 degrees to 45 degrees, although flexion was full.  The pain during extension started from 30 degrees and up to 45 degrees.  All movement of the cervical spine was painful but with normal range of motion.  The Veteran's pain in the cervical spine increased during repetitive motion of flexion and extension.   The VA examiner noted that there was no radiation of the cervical spine pain.  Deep tendon reflexes were 1+ and equal bilaterally.  Straight leg raising was negative from a sitting and lying position.  Pinprick testing revealed a normal skin sensitivity.  X-rays of the cervical spine reflected degenerative disc disease.  The diagnosis provided was injury of the cervical spine in 1991, and chronic pain in the cervical spine-degenerative disc disease.  The VA examiner noted that the cervical spine with DDD was at least as likely as not due to his service connected injury in 1991.

The Veteran was afforded a VA examination in November 2006.  The Veteran reported that he was struck from behind in the head while in operations in Desert Storm causing a concussion--apparently a door struck the back of his head.  He was unconscious for a short period of time, and eventually it subsided, but the pain never dissipated.  The Veteran reported chronic headaches and chronic neck pain, and some pain in the upper back area, and left shoulder pain.  The Veteran reported that his daily pain was about a 3 or 4 out of 10.  The Veteran reported that he gets exacerbations in the neck where his pain is 5/10.  The Veteran reported that he experienced pain morning, noon, and night, and noted that when he sits he gets an ache and has to frequently stretch his neck muscles.  He noted that in turning forward and to the left he occasionally experiences a click in the neck that causes some pain.  On examination, the VA examiner stated that there was no evidence of muscle weakness or paralysis, and the Veteran could walk on his toes and heels.  Range of motion of the cervical spine revealed forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees.  Deep tendon reflexes of the forearm, elbow, and triceps were 3+.  The VA examiner noted that all intrinsics were functioning well, and he found no sensory disturbance in either hand.  Muscle testing revealed that the biceps, triceps, and shoulder elevators wrist extensors and flexors were all 5/5 and equal bilaterally.  Passive motion of the head and neck did not reproduce the pain, or at least it was not audible or palpable, but the Veteran noted that he could hear a click in his neck.  Examination of the upper back revealed no palpable tenderness to palpation or percussion.  The Veteran had evidence of flexion to 70 degrees, and extension to 15 degrees.  He had right upper back motion 30 degrees right and left.  Right and left torque was 30 degrees.

X-rays taken of the cervical spine showed evidence of marked degenerative narrowing at the C6-C7 levels with moderate spondylosis and sclerosis present.  There was narrowing of the C5-C6 and C4-C5 levels to a lesser degree.  X-rays of the thoracic spine showed minimal degenerative changes particularly at the anterior facets with minimal spondylosis present.  The disc spaces seemed to be preserved.  There was no kyphosis or scoliosis present.

In conclusion, the VA examiner noted that the Veteran had a rather significant head injury that resulted in a concussion, and reportedly an unconscious state for a short period of time.  Since that point in time, the Veteran has complained of chronic neck pain, and this has continued post-discharge.  The chronic neck pain was of a mild degree on the pain scale, and the Veteran did have symptoms of rotational neck pain.  The degenerative arthritis in the thoracic spine was found to be minimal.  The final diagnosis provided by the VA examiner was degenerative disc disease of the cervical spine, and mild degenerative disc disease of the thoracic spine, which were related to his military injury sustained while on active duty.

The Veteran was afforded a VA examination in March 2009.  At this examination, the Veteran reported that most of the pain was in the posterior area of the cervical spine from about the base of the skull to the upper T1 thoracic vertebrae.  It seemed to concentrate in the posterior area with minimal tenderness extending down the left upper extremity no more than the mid-trapezius area.  The Veteran reported constant pain a 3/10 normally with flare-ups in the 7-10 range.  Most of the flare-ups were positional in origin in that any time he used his shoulder, lifted his arm up, or carried anything above his head he had exacerbations that lasted several minutes and then dissipated on their own.  The Veteran noted that most of the left upper extremity activities caused posterior neck pain.  The VA examiner noted that the Veteran did not have true radiculopathy.  He did not complain of any numbness or tingling in his arm or fingers.  He noted that the Veteran had weakened grip in both hands on the left side more than the right.  He reported that any repetitive motion of the extremities seemed to bring on the weakness.

On examination, the Veteran reported that his major area of complaint was pain and tenderness in the posterior neck area, and the examiner noted that it was palpably tender from the base of the skull to about the T1 vertebrae both equally on the right and left side of the posterior neck and very minimal tenderness extending down to the trapezial area through its middle portion.

The VA examiner found that the range of motion for the Veteran's cervical spine was forward flexion from zero to 45 degrees, extension from 0-30 degrees, left lateral flexion from 0-45 degrees, right lateral flexion 0-45 degrees, left lateral rotation 0-45 degrees, and right lateral rotation 0-45 degrees.  On passive range of motion, the VA examiner noted left and right lateral rotation from 0-80 degrees.  The VA examiner noted that there was significant pain when the neck was extended and also rotated left and right and it started throughout its full range of motion.

The VA examiner noted that he asked the Veteran to do five DeLuca reps for his neck and that he was only able to complete three of them with significant loss of motion of extension as previously noted and mild paravertebral spasm also following the repetitions.  The VA examiner reported that there was fatigability both in flexion and extension and fatigability in lateral rotation in both directions.  Examination of the upper extremities revealed biceps, triceps, wrist extensors, wrist flexors, all 5/5 and equal bilaterally.  Sensation was full in both hands, and both hand grips were normal for a man of his age and activities.

Range of motion of the thoracic spine revealed forward flexion 0-70 degrees, extension 0-20 degrees, right and left lateral flexion 0-30 degrees, and right and left lateral rotation 0-30 degrees.  There was no palpable tenderness in the thoracic spine on examination.

The VA examiner noted that cervical spine x-rays taken at the time of the examination were reviewed, and that he found further progression in degenerative disc disease from x-rays taken in 2006.  There was marked narrowing at the 5-6 level and also narrowing at the 4-5 level as well in comparison to prior views.  X-rays of the thoracic spine show continued degenerative changes with multiple osteophytes both in the upper and lower thoracic spine.  Vertebrae heights were maintained.

In conclusion, the VA examiner noted that the Veteran sustained a concussion with a posterior blow to his head and neck area that had resulted in chronic neck pain and pain in his left upper extremity associated with weakness.  The VA examiner noted that the Veteran's etiology of his complaints and tenderness was degenerative disc disease of the cervical spine to a moderate degree.  Degenerative disc disease with muscle osteophytes of the thoracic spine were present but relatively unchanged.  The VA examiner noted that the Veteran seemed to have worsening pain, tenderness and positive findings today both on physical examination and x-rays indicating progression of his disease process.  

III.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson, supra.  Further, in cases such as this one, where the original rating assigned has been appealed, consideration must be given as to whether the Veteran deserves a higher or lower rating at any point during the pendency of the claim.  Id.  Accordingly, the Board will evaluate the Veteran's neck disability with myofascial pain syndrome to determine if he is entitled to a rating higher than 10 percent at any point since December 23, 1996-the effective date of the initial award of service connection.

During the pendency of the Veteran's claim the regulations pertaining to evaluation of disabilities of the spine were amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The Veteran was notified of the changes in supplemental statements of the case.  The first change was to Diagnostic Code 5293 regarding the criteria for rating intervertebral disc syndrome.  The change made effective September 26, 2003, renumbered all of the spine diagnostic codes, and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2010).  Because the rating period in question includes periods prior to the changes to the regulations, VA must consider both old and new rating criteria, and apply the criteria most favorable to the Veteran's claim.  

At the time the Veteran's disability was first addressed by VA in 1998, his neck disability with myofascial pain syndrome was evaluated by the RO utilizing diagnostic code 5290, pertaining to limitation of motion of the cervical spine.  38 C.F.R. § 4.71a (1998).  Under Diagnostic Code 5290, a 10 percent rating was for application when there was slight limitation of motion of the cervical spine, a 20 percent rating was for application when there was moderate limitation of motion, and a 40 percent rating was for application when there was severe limitation of motion.

With regard to intervertebral disc syndrome (IVDS), under diagnostic code 5293, a noncompensable evaluation was warranted for postoperative, cured IVDS, a 10 percent evaluation was warranted for mild symptoms, a 20 percent evaluation was warranted for moderate, recurring attacks, and a 40 percent rating was warranted for severe intervertebral disc syndrome, recurring attacks with intermittent relief.  A 60 percent rating was warranted when IVDS was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  (The Board now addresses the criteria for IVDS because examiners have more recently indicated that disc disease shown by diagnostic testing is a residual of the injury the Veteran experienced in service.)

Under the criteria that became effective September 23, 2002, for evaluating intervertebral disc syndrome, the pertinent regulations evaluated the disability either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations for its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Diagnostic code 5293 called for rating incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months as 10 percent disabling.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 40 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1) appended to Diagnostic Code 5293, states:  for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) states that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes, and notes that neurologic disabilities should be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

As noted above, additional changes to rating disabilities of the spine became effective September 26, 2003.  The changes provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's cervical spine disability has been evaluated utilizing the rating criteria found at Diagnostic Code 5237, pertaining to cervical strain.  38 C.F.R. § 4.71a.  Spine disabilities, including those encompassed by Diagnostic Code 5237, are evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula is for use with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A note calls for evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is for application with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is for application when forward flexion of the cervical spine is 15 degrees or less; or where there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  

Under Diagnostic Code 5243, effective September 26, 2003, intervertebral disc syndrome (IVDS) may be evaluated under either the General Rating Formula discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes remain essentially the same as those effective September 23, 2002, as outlined above.

Additionally, when evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or in coordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010). "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA General Counsel opinion has held that Diagnostic Code 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

In this case, the Board finds that the Veteran is entitled to a higher, 20 percent rating from March 25, 2009, the date of the VA examination that showed an worsening of the Veteran's cervical spine disability, but not before then.  Specifically, the VA examiner found that when he asked the Veteran to do five range-of-motion repetitions for his neck, he was only able to complete three of them, and with significant loss of extension, and with paravertebral spasm following the repetitions.  The VA examiner also found evidence of fatigability in the Veteran's cervical spine flexion, extension, and lateral rotation.  In sum, the 2009 VA examiner diagnosed the Veteran with degenerative disc disease of the cervical spine to a moderate degree, noting that the Veteran had worsening pain, tenderness and findings on the examination and x-rays, which indicated a progression of the Veteran's disease process.  After considering the evidence obtained at this examination, which reflects a worsening of the Veteran's cervical spine disability, particularly a loss of range of motion due to pain and fatigability on repetitive motion, see 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the Board find that the Veteran is entitled to a higher (20 percent) rating from March 25, 2009, under the old rating criteria pertaining to limitation of motion of the cervical spine-diagnostic code 5290, based on moderate limitation of motion of the cervical spine.

The Veteran is not entitled to a higher, 30 percent rating since March 25, 2009 because the evidence does not equate to severe limitation of motion of the cervical spine; nor does the medical evidence show forward flexion of the cervical spine 15 degrees or less.  The 2009 VA examiner noted forward flexion of the cervical spine to 45 degrees, which reflects full range of motion.  See Plate V, showing range of motion of the cervical spine.  Regarding the old diagnostic criteria pertaining to IVDS, the medical evidence does not show severe recurring attacks of IVDS of the cervical spine with intermittent relief.  In this case, the Veteran noted that he experienced exacerbations of his pain that were positional in nature, occurring any time he had to lift his arm up, or carry anything above his head, and noted that his exacerbation would last several minutes and then dissipate.  The Board finds that this type of flare-up does not equate to severe recurring attacks of disc disease of the cervical spine with intermittent relief as required to obtain a higher (40 percent) rating under diagnostic code 5293 pertaining to IVDS (the criteria in effect prior to September 23, 2002); rather it suggest moderate attacks with prolonged relief.

In terms of incapacitating episodes, since March 25, 2009, the salient point to make is that the record does not show that the Veteran has been specifically prescribed bed rest by a physician due to his cervical disc disease.  The Veteran himself noted that although his cervical spine was painful, it primarily resulted in positional flare-ups, such as when he carried things above his head, and stated that the exacerbation only lasted a few minutes.  The Veteran did not describe periods of bed rest due to his cervical spine disability.  After considering the record in its entirety, there is no medical evidence showing periods of acute signs and symptoms due to disc syndrome that require bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Prior to March 25, 2009, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under either the old or new rating criteria pertaining to the cervical spine.  Considering the old rating criteria, in particular, diagnostic code 5290, the evidence of record prior to March 25, 2009, does not reflect moderate limitation of motion of the cervical spine.  For example, the 1997 examination revealed good movement, and the June 2003 VA examiner noted that the Veteran had full range of motion of the cervical spine, although it was painful from 30 to 45 degrees of flexion and extension.  The November 2006 VA examination also reflected normal range of motion of the cervical spine.  In this case, because the June 2003 and November 2006 VA examinations reflected full range of motion of the cervical spine, the evidence for this time period does not equate to moderate limitation of motion of the cervical spine.  As such, the Veteran is not entitled to a higher, 20 percent rating based on diagnostic code 5290.  Further, the Veteran is not entitled to a higher 20 percent rating under diagnostic code 5293 pertaining to IVDS because the evidence prior to March 25, 2009 does not show that the Veteran experienced moderate recurring attacks of IVDS.  Although during his November 2006 VA examination, the Veteran mentioned that he experienced a click in his neck in turning forward and to the left, which caused some pain, and noted that his exacerbations included neck pain that was a 5/10, the Board does not find that this degree of exacerbation equates to moderate IVDS.  The level of pain described-a click in his neck, achy neck muscles, and 5/10 pain on exacerbation, is more properly characterized as mild.

Turning to the new rating criteria effective September 26, 2003 for disease and injuries of the spine, and the criteria effective September 23, 2002, pertaining to  IVDS, the Board finds that prior to March 25, 2009, the Veteran is not entitled to a higher (20 percent) rating.  The medical evidence does not reflect forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees.  For example, the November 2006 VA examination showed forward flexion of the cervical spine to 45 degrees, and a combined range of motion of 340 degrees.  Although the Veteran reported pain on motion of his neck, (despite having full range of motion), the currently assigned 10 percent rating from the date of the Veteran's claim is based on increased pain with repetitive movement of the cervical spine.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Even when the point at which pain began is considered, a higher rating is not warranted.  As such, the Board finds that during this time period, the Veteran has been compensated for the pain he experienced with movement of his neck, in particular, after repetitive use.  Further, the November 2006 examination did not show evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In fact, the 2006 VA examiner specifically noted that the Veteran had a normal gait without a limp, and stated that there was no evidence of muscle weakness or paralysis.

Finally, in terms of incapacitating episodes, prior to March 25, 2009, the salient point to make is that the record does not show that the Veteran has been specifically prescribed bed rest by a physician due to his cervical spine disability.  The Veteran described an achy neck, a click in his neck that caused him pain, and noted that during exacerbations his pain was 5/10.  See November 2006 VA examination.  The Veteran himself did not describe periods of bed rest due to cervical spine disc disease.  After considering the record in its entirety, prior to March 25, 2009, there is no medical evidence showing periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

As for the possibility of separately rating neurologic impairment at any time during the pendency of the appeal (prior to or since March 25, 2009), the record does not reflect that the Veteran has experienced any radiculopathy or other neurologic deficit beyond the pain that was addressed by the examiners when range-of-motion studies were conducted.  The November 2006 VA examiner noted that all intrinsics were functioning well and that the Veteran had no sensory disturbance in either hand.  Deep tendon reflexes of the forearm, elbow and triceps were 3+.  Muscle testing revealed that the biceps, triceps, and shoulder elevators were all 5/5 and equal bilaterally.  In fact, as early as June 2003, the VA examiner noted that there was no radiation of cervical spine pain, noting that pin prick testing revealed a normal skin sensitivity, and straight leg raising was negative from a sitting and lying position.  Finally, during his March 2009 VA examination, the Veteran did not complain of any numbness or tingling in his arms or fingers, and the VA examiner specifically stated that the Veteran did not have any true radiculopathy.  Consequently, a separate rating based on objective neurologic disability is not warranted at any point since the General Rating Formula for Diseases and Injuries of the Spine went into effect September 26, 2003.

Lastly, although the Veteran has described his disability as being so severe that he deserves a higher rating, the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's neck disability with myofascial pain syndrome has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  It is undisputed that his disability would adversely affect employment if the Veteran was working, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. " 38 C.F.R. § 4.1 (2010).  Given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of any issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Prior to March 25, 2009, an initial rating in excess of 10 percent for residuals of neck strain with myofascial pain syndrome is denied.

Since March 25, 2009, a 20 percent rating for residuals of neck strain with myofascial pain syndrome is granted, subject to the laws and regulations governing the award of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


